673 S.E.2d 130 (2009)
Peter M. HALL; Peco, Inc.; Airport Road Apartments, a Limited Partnership; Alliance-Carolina Tool & Mold Corporation; Carolyn Mitchell Benfield, Trustee of the Bill J. Benfield Family Trust dated February 1, 2001; Blue Ridge Plating Company, Inc.; Jack Ray Ferguson; Fusco, LLC; Hobson Construction Co., Inc.; William H. Hobson; Investment Warehousing, Inc.; J.C. Steele and Sons, Inc.; Matthew A. Jenkins and Roberta Jenkins, Co-Trustees of the Jenkins Family Trust Created May 24, 1978; Metaltreat, Inc.; OVP Holdings, LLC; Ramsey Group, Inc.; Traymar Enterprises, Inc.; Wellington Mobile Home Park, Inc., Petitioners
v.
CITY OF ASHEVILLE, a North Carolina Municipal Corporation, Respondent.
Asheville Endocrinology Consultants, P.A.; Asheville Endocrinology Properties, LLC; Barbetta, LLC; BCD Properties, LLC; BCL, LLC; Bethesda Land and Development, LLC; Continental Teves, Inc.; Doctor J., LLC; Charles E. Hester, Sr. and wife, Barbetta G. Hester; Hometrust Bank; Hope-A Women's Cancer Center, P.A.; JMS Developers, LLC; Ridgefield IV, LLC; Ridgefield Business Center Property Owners Association, *131 Inc.; Ridgefield Investments, LLC; Ridgefield Properties, L.L.C.; Ridgefield Women's Cancer Center Properties, LLC; Telco Community Credit Union; Tootland, LLC; Nathan E. Williams, Petitioners
v.
City of Asheville, a North Carolina Municipal Corporation, Respondent.
No. 408P08.
Supreme Court of North Carolina.
February 5, 2009.
George Ward Hendon, Matthew S. Roberson, Asheville, for Peter Hall, et al.
Robert W. Oast, Jr., City Attorney, William F. Slawter, Asheville, for City of Asheville.

ORDER
Upon consideration of the petition filed on the 8th day of September 2008 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."